DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/28/2022.
Applicant's election with traverse of Group I in the reply filed on 01/28/2022 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully submits that there would be no undue burden to search and/or examine Group I, II, and III since Claim 9 of Group II has all of the limitations of Claim 1 of Group I, and Claim 10 of Group III has all of the limitations of Claim 1 of Group I…Applicant respectfully traverses the outstanding Requirement on the grounds that a search and examination of the entire application would not place a serious burden on the Examiner…”.  This is not found persuasive because while it is true that Claim 9 of Group II and Claim 10 of Group III share some of the limitations recited in Claim 1 of Group I, the fact remains that Claim 9 of Group II and Claims 10-12 of Group III are not commensurate in scope with Claims 1-8 of Group I as indicated under paragraphs 3-5 of the Restriction Requirement mailed on 11/29/2021.  For example, the limitations of Claim 5 of Group I are not required in any of the claims of either Group II or Group III and therefore the Groups are not commensurate in scope and restriction of these Groups is proper.  If the applicant is traversing on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.  The examiner would also like to remind applicant that in the event a generic claim is found allowable, the examiner will explore the possibility of rejoining any withdrawn claims at that time.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figures 20-21 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:  
Page 20, paragraph 0105, line 8, the term “rear” should be replaced with --area--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, lines 8-9, the phrase “wherein the ring holding portion includes a pair of twisted portions which form a portion of the outer peripheral portion and a portion of the annular portion” renders the claim vague and indefinite since it appears that twisted portions 150 actually form separate and distinct portions of the outer peripheral and annular portions and do not merely form a single portion of the outer peripheral and annular portions as is currently recited since the twisted portions are separated from each other by the first support leg 130 at the support joint 131.  The phrase could be rewritten as -- wherein the ring holding portion includes a pair of twisted portions which each form a portion of the outer peripheral portion and a portion of the annular portion-- or -- wherein the ring holding portion includes a pair of twisted portions which form portions of the outer peripheral portion and portions of the annular portion--.
In regard to claim 5, lines 16-18, the phrase “a third surface…forms a portion of the outer peripheral portion” renders the claim vague and indefinite since it was initially recited in at lines 8-9 of claim 1 that “a pair of twisted portions which form a portion of the outer peripheral portion” and therefore the phrase in question of claim 5 fails to refer back to and further modify the initially recited phrase at lines 8-9 of claim 1 for which it was intended to further modify.
In regard to claim 7, lines 1-2, the phrase “a pair of second support leg portions extending from the annular portion of the ring holding portion respectively” renders the claim vague and indefinite since each of the second support leg portions extend from the annular portion respectively.  Possibly the phrase should be rewritten as --a pair of second support leg portions which each extend from the annular portion of the ring holding portion respectively--. 
In regard to claim 7, line 3, the phrase “wherein the pair of the twisted portions are located respectively between a joint portion…” renders the claim vague and indefinite since each of the twisted portions 150 are located respectively between the joint portion 131 and the joint portions 141.  Possibly the phrase should be rewritten as --wherein the pair of twisted portions are each located respectively between a joint portion…--
In regard to claim 8, lines 1-3, the phrase “a curved surface…and faces toward a tip of a fishing rod” renders the claim vague and indefinite since the “fishing rod” has not been positively recited as part of the desired invention and that only a “fishing line guide” has been recited as part of the desired invention.  Possibly the phrase should be rewritten as --a curved surface…and faces toward a tip of a fishing rod when the fishing line guide is attached to the rod body--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Omura 2018/0168137.
Omura discloses a fishing line guide (100 in Fig. 8), comprising a ring holding portion (113) including an inner peripheral portion (inner peripheral surface of 113), an outer peripheral portion (outer peripheral surface of 113) and an annular portion (annular portion of 113) extending in a circumferential direction between the inner peripheral portion and the outer peripheral portion (see Figs. 10-11), wherein the ring holding portion is coupled to a guide ring (112) at the inner peripheral portion; and a first support leg portion (140) extending downward from the ring holding portion (see Fig. 9) and having a pair of lateral surfaces (opposing lateral surfaces of 140, one of which is shown in Fig. 9) connecting with the outer peripheral portion (outer peripheral surface of 113), wherein the ring holding portion includes a pair of twisted portions (twisted portions at upper end of 140; see Fig. 9) which form a portion of the outer peripheral portion and a portion of the annular portion and are twisted respectively from the annular portion toward the pair of the lateral surfaces of the first support leg portion to the outer peripheral portion (see Fig. 9).
In regard to claim 2, Omura discloses wherein, when the fishing line guide is viewed from a lateral side, the ring holding portion has a width gradually decreasing from upper ends of the twisted portions toward lower ends of the twisted portions (see Fig. 9).
In regard to claim 3, Omura discloses wherein, when the fishing line guide is viewed from a lateral side, the ring holding portion has a width at lower ends of the twisted portions that is the same as a width at an upper end of the first support leg portion (see Fig. 9).
In regard to claim 4, Omura discloses wherein the first support leg portion (140) includes a curved portion (curved portion of 140 adjacent 152 in Fig. 9) which is bent with respect to the ring holding portion (113) and extends from a joint portion (location where upper end of 140 joined to 113) at which the first support leg portion (140) connects with the ring holding portion (113; see Fig. 9), and wherein, when the fishing line guide is viewed from a lateral side, a front contour of the curved portion lies on or is located further forward than a front contour of the ring holding portion (front contour of 113 at the upper end is further rearward than the curve adjacent 152 in Fig. 9).
In regard to claim 7, Omura discloses a pair of second support leg portions (120L, 120R) extending from the annular portion of the ring holding portion (113) respectively, wherein the pair of the twisted portions are located respectively between a joint portion (where upper end of 140 joins 113; see Fig. 10) at which the first support leg portion connects with the outer peripheral portion and joint portions (where 120L, 120R join 113) at which the pair of the second support leg portions connect with the annular potion (see Fig. 10).
In regard to claim 8, Omura discloses wherein the outer peripheral portion (outer peripheral surface of 113) has a curved surface (see curved portion of 113 in Fig. 7) which extends along the inner peripheral portion (inner peripheral surface of 113) in the circumferential direction and is curved with respect to the inner peripheral portion and faces toward a tip of a fishing rod (distal tip of the butt end B; see Figs. 4-5).
Claim(s) 1-4, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ohmura 5,870,848.
Ohmura discloses a fishing line guide (1), comprising a ring holding portion (3) including an inner peripheral portion (inner peripheral surface of 13), an outer peripheral portion (outer peripheral surface of 13) and an annular portion (15) extending in a circumferential direction between the inner peripheral portion and the outer peripheral portion (see Figs. 1, 4), wherein the ring holding portion is coupled to a guide ring (11) at the inner peripheral portion; and a first support leg portion (5) extending downward from the ring holding portion (see Fig. 4) and having a pair of lateral surfaces (opposing lateral surfaces of 5, one of which is shown in Fig. 1 as being indicated by reference number 17) connecting with the outer peripheral portion (outer peripheral surface of 13), wherein the ring holding portion includes a pair of twisted portions (twisted portions at upper end of 5; see Fig. 1) which form a portion of the outer peripheral portion and a portion of the annular portion and are twisted respectively from the annular portion toward the pair of the lateral surfaces of the first support leg portion to the outer peripheral portion (see Fig. 3).
In regard to claim 2, Ohmura discloses wherein, when the fishing line guide is viewed from a lateral side, the ring holding portion has a width gradually decreasing from upper ends of the twisted portions toward lower ends of the twisted portions (see Fig. 1).
In regard to claim 3, Ohmura discloses wherein, when the fishing line guide is viewed from a lateral side, the ring holding portion has a width at lower ends of the twisted portions that is the same as a width at an upper end of the first support leg portion (see Fig. 1).
In regard to claim 4, Ohmura discloses wherein the first support leg portion (5) includes a curved portion (curved portion of 17 in Fig. 1) which is bent with respect to the ring holding portion (13) and extends from a joint portion (location where upper end of 5 joined to 13) at which the first support leg portion (5) connects with the ring holding portion (13; see Fig. 1), and wherein, when the fishing line guide is viewed from a lateral side, a front contour of the curved portion lies on or is located further forward than a front contour of the ring holding portion (front contour of 13 is further rearward than the curve at 17 in Fig. 1).
In regard to claim 7, Ohmura discloses a pair of second support leg portions (7, 21) extending from the annular portion of the ring holding portion (13; see Fig. 2) respectively, wherein the pair of the twisted portions are located respectively between a joint portion (where upper end of 5 joins 13; see Fig. 1) at which the first support leg portion connects with the outer peripheral portion and joint portions (where 21 join 13) at which the pair of the second support leg portions connect with the annular potion (see Figs. 1-3).
In regard to claim 8, Ohmura discloses wherein the outer peripheral portion (outer peripheral surface of 13) has a curved surface (see curved portion of 13 in Fig. 4 which is denoted by the arrow for reference number 3) which extends along the inner peripheral portion (inner peripheral surface of 13) in the circumferential direction and is curved with respect to the inner peripheral portion and faces toward a tip of a fishing rod (curved surface faces to the left in Fig. 4 which is toward the tip of the rod).













Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA